PER CURIAM:
Robin Cindy Rosen-Evans, appointed counsel for Ricky Kinward Manning in this 18 U.S.C. § 3582(c)(2) appeal, has filed a motion to withdraw from further representation, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of § 3582(e)(2) relief is AFFIRMED.